DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Uwatoko et al. (US Publication 2005/0240376) in view of Salomon (US Patent 6,907,132).
	With respect to claim 1, Uwatoko et al. teaches a method of image inspection on printed products in a machine for processing printing materials, the method comprising: 

comparing the recorded digital printed image with a digital reference image by a computer and checking with the computer for image areas with distorted regions in the recorded digital printed image (S602, S606, Paragraphs 0254-0256, Figure 11);
 calculating with the computer suitable rectification factors for the image areas with distorted regions (Paragraphs 0138-0140); 
rectifying the digital reference image using the calculated suitable rectification factors for the distorted image areas to generate a modified reference image (S154 of Figure 4, Paragraphs 0140-0141); 
comparing the modified reference image by the computer with digital printed images recorded during a continuing production run (S602, S606, Paragraphs 0254-0256, Figure 11); and 
when deviations are found in the recorded digital printed images from the modified reference image, removing printed products that have been found to be defective (S160-S162, Paragraphs 0142-0143, 0146, Figure 4).
However, Uwatoko et al. does not explicitly disclose identifying with the computer image areas in the digital reference image that do not have enough edges for calculating suitable rectification factors, inserting anchors into the image areas, printing the anchors on the printed products and recording and digitizing with the at least one image sensor, the anchors becoming part of the recorded digital printed image, and calculating with the computer the local rectification factors with reference to the anchors.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of  Uwatoko et al. with a step of identifying with the computer image areas in the digital reference image that do not have enough edges, inserting anchors into the image areas, printing the anchors on the printed products and recording and digitizing with the at least one image sensor, the anchors becoming part of the recorded digital printed image, and calculating with the computer the local rectification factors with reference to the anchors as taught by Saloman for the purpose of reducing errors in interpreting characters in that may cause a defect during reading of print on the medium.
With respect to claim 2, Salomon teaches inserting the anchors in a margin of the digital reference image and thus outside a trimming frame of the printed products (Column 5, Lines 34-45 and Lines 60-64 and Figures 1,2).
With respect to claim 3, Salomon teaches the step of inserting the anchors at the margin of the digital reference image by the computer is carried out at a preprint stage of a printing operation (Column 5, Lines 34-45 and Lines 60-64 and Figures 1, 2).

With respect to claim 7, Uwatoko et al. teaches in addition, or as an alternative, to rectifying the digital reference image, rectifying with the computer the current recorded digital printed image to be compared before comparing the recorded digital printed images to the digital reference image (S136-S142 for the captured image before comparison S156-S160).	
	With respect to claim 8, Uwatoko et al. teaches at regular intervals during the image inspection process, calculating updated rectification factors for the distorted image areas based on current recorded digital printed images and using the updated rectification factors to modify the digital reference image (Paragraphs 0140-141).
With respect to claim 9, Uwatoko et al. teaches the machine for processing printing materials is a sheet-fed printing machine and the printed products are printed onto print sheets (Paragraph 0117 and Figures 1, 2).
	With respect to claim 10, Uwatoko et al. teaches the sheet-fed printing machine is an inkjet or offset printing machine (Paragraph 0117 and Figures 1, 2).

Allowable Subject Matter
Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 
 With respect to claim 5, the prior art does not teach or render obvious a method of image inspection in combination with all the steps as recited and in particularly the step of calculating the rectification factors during a training phase of the image recording system at the beginning of every print job comprises comparing with the computer a plurality of recorded digital printed images with the digital reference image, and making a selection from the results of the comparison by means of mathematical operators.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a.	Fergen et al. (US Publication 2019/0246005) and Cassangeo (US Publication 2014/0232891) teach methods of image inspection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISSA LIANA FERGUSON SAMRETH whose telephone number is (571)272-2163.  The examiner can normally be reached on M-F 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Marissa Ferguson-Samreth/Examiner, Art Unit 2853 

/Leslie J Evanisko/Primary Examiner, Art Unit 2853